                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO: 8:15-cr-35-CEH-SPF

HERNANDO ANTONIO JIMENEZ-
ORTIZ
___________________________________/

                                      ORDER

      This matter comes before the Court on the Defendant’s Motion for

Compassionate Release Pursuant to Section 603 of the First Step Act (Doc. 105). In

the motion, Defendant Hernando Antonio Jimenez-Ortiz contends that his age and

medical condition qualify him under the First Step Act for a reduction in his sentence.

The Court, having considered the motion and being fully advised in the premises, will

deny, without prejudice, Defendant’s Motion for Compassionate Release Pursuant to

Section 603 of the First Step Act.

                                     DISCUSSION

      On April 30, 2015, Defendant, Hernando Antonio Jimenez-Ortiz pleaded guilty

to Count One of the indictment charging him with conspiracy to possess with intent

to distribute five kilograms or more of cocaine while on board a vessel subject to the

jurisdiction of the United States in violation of 46 U.S.C. §§ 70503(a) (1), 70506(a) and

(b), and 21 U.S.C. § 960(b)(1)(B)(ii). Docs. 44, 54. Defendant was sentenced on July

22, 2015, to 120 months’ imprisonment and five years of supervised release. Doc. 77.
Defendant, who is 68 years old, is currently incarcerated at Giles W. Dalby

Correctional Institution in Post, Texas. See https://www.bop.gov/inmateloc/ (last

accessed July 5, 2021). He is scheduled to be released from prison on August 15, 2023.

See id.

          Proceeding pro se, Defendant moves for compassionate release under the First

Step Act claiming his age and medical conditions, specifically, a hernia, high blood

pressure, low back problems, and ulcers, qualify him for compassionate release. Doc.

105. Review of the motion and docket reveal that Defendant has failed to demonstrate

he exhausted administrative remedies in order to pursue relief in this Court.

          Under 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

of imprisonment “constitutes a final judgment and may not be modified by a district

court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(internal quotations omitted). Those limited circumstances are provided under 18

U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018

amended section 3582(c)(1)(A) by adding a provision that allows prisoners to directly

petition a district court for compassionate release. That provision states:

          The court may not modify a term of imprisonment once it has been imposed

except that—

          (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant's facility, whichever is earlier,
                                                  2
            may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that
            does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section
            3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction; or

                    (ii) the defendant is at least 70 years of age, has served at
                    least 30 years in prison, pursuant to a sentence imposed
                    under section 3559(c), for the offense or offenses for which
                    the defendant is currently imprisoned, and a determination
                    has been made by the Director of the Bureau of Prisons that
                    the defendant is not a danger to the safety of any other
                    person or the community, as provided under section
                    3142(g);

             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission; and

             (B) the court may modify an imposed term of imprisonment to the
             extent otherwise expressly permitted by statute or by Rule 35 of
             the Federal Rules of Criminal Procedure. . . .

18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

(1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

the applicable warden has received such a request; (2) the inmate has established

“extraordinary and compelling reasons” for the requested sentence reduction; and (3)

the reduction is consistent with the Sentencing Commission’s policy statement. See id.

Courts are to consider the § 3553(a) factors, as applicable, as part of the analysis. See

§3582(c)(1)(A).


                                           3
      Although Defendant is correct that he can bring his own motion under the First

Step Act after the passage of thirty days of his request to the warden of the prison,

Defendant fails to demonstrate that he has made such request and thus he has failed

to exhaust administrative remedies. To date, there is no documentation in the record

showing Defendant requested compassionate release from the warden of his facility.

Furthermore, Defendant’s motion references no request, formal or otherwise, made to

the BOP before filing the instant motion that would indicate administrative remedies

have been pursued, much less exhausted. For this reason, Defendant’s motion is due

to be denied.

      Even if he could demonstrate he has satisfied administrative exhaustion,

Defendant’s motion still fails. The defendant generally bears the burden of establishing

that compassionate release is warranted. See United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013) (providing that defendant bears the burden of establishing a

reduction of sentence is warranted under § 3582(c) due to a retroactive guideline

amendment); United States v. Heromin, Case No. 8:11-cr-550-VHC-SPF, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019) (citing Hamilton in the context of a § 3582(c)

motion for compassionate release). Here, Defendant fails to provide any medical

records or other evidence to establish his declining health or that due to his medical

conditions, he is unable to care for himself in the prison environment.

      Accordingly, it is hereby

      ORDERED:



                                           4
      1.    Defendant’s Motion for Compassionate Release Pursuant to Section 603

of the First Step Act (Doc. 105) is DENIED without prejudice.

      DONE AND ORDERED in Tampa, Florida on July 11, 2021.




Copies to:
Hernando Antonio Jimenez-Ortiz, pro se
Counsel of Record
Unrepresented Parties




                                         5
